COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00420-CR
                             NO. 02-14-00421-CR


AMANDA JANE STANLEY                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                TRIAL COURT NOS. CR12558, CR12699

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Amanda Jane Stanley pleaded guilty to possession of

methamphetamine in the amount of less than one gram in both trial cause

numbers The trial court, pursuant to a plea bargain, placed Stanley on deferred

adjudication community supervision.    Later, the trial court found the State’s

alleged violations of Stanley’s community supervision to be true, revoked her

      1
      See Tex. R. App. P. 47.4.
community supervision, and adjudicated her guilty in both causes. The trial court

then sentenced Stanley to two years in jail for each trial cause number, with the

sentences to run concurrently.

      Stanley’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional

opinion, the appeal is frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Stanley that she could file a

pro se brief, and she did. The State did not submit a brief, but rather submitted a

letter stating that it agreed with appellate counsel that this appeal is wholly

frivolous.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, the State’s letter,

and Stanley’s pro se brief. We agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record that might arguably


                                         2
support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgments.

                                                PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2015




                                      3